Title: C. W. F. Dumas to the Commissioners, 9 June 1778
From: Dumas, Charles William Frederic
To: First Joint Commission at Paris,Adams, John


      
       Messieurs
       La Haie 9e. Juin 1778
      
      Ma derniere étoit du 2 de ce mois. Vous verrez par les deux traductions ci-jointes à quoi en sont les affaires en Allemagne, et que l’on peut s’attendre, d’un ordinaire à l’autre, à apprendre que les hostilités ont commencé en Allemagne.
      Il paroît ici, depuis quelques jours, une brochure remplie de déclamations, mal cousues ensemble, contre l’Angleterre, sous le titre Le voeu de toutes les nations, et l’intérêt de toutes les Puissances, dans l’abaissement et l’humiliation de la Gr. Br. Il y a une Epitre dédicatoire à la tête, qui s’adresse à Mr. Franklin. Le g—F— a voulu savoir ce que j’en pensois: j’ai répondu, Si desint vires, tamen est laudanda voluntas. C’étoit justement ce qu’il en pensoit aussi. Au reste, je ne vous parle, Messieurs, de cette production, que parce que, toute mal bâtie qu’elle est, elle trouve beaucoup d’acheteurs et de Lecteurs ici à La Haie parmi les gens du premier rang.
      Je languis, Messieurs, de recevoir ce que je vous ai demandé. Le g—F—, et notre Ami, et le G—— P—— aussi, S’y attendent comme moi. Il seroit bon de ne pas laisser trop de vuide à présent sur la Scene.
      Au reste la démarche qui a été faite a déjà produit un grand bien, d’un côté en fortifiant et augmentant les bonnes dispositions des bien intentionnés; de l’autre en décourageant toujours plus les malintentionnés, en diminuant leurs ressources, et leur espoir de pouvoir engager la republique à quelque démarche qui favorise leurs vues. Il y a 3 à 4 mois qu’ils ne m’auroient pas laissé faire impunément ce que j’ai fait dernierement.
      Ce que vous venez de lire, Messieurs, étoit écrit, lorsque la Lettre dont Mr. A. Lee m’a favorisé en date du 4e. Juin, m’est parvenue. L’approbation qu’il a bien voulu donner aux additions que j’ai faites à la derniere piece, m’a causé une satisfaction aussi pure et aussi vraie, qu’est le zele qui me les a dictées, sur la connoissance que j’ai des gens à qui elle s’adresse. Continuons seulement, comme nous avons Si bien commencé, à lier une bonne et forte partie ici; et tout ira bien. Le Lion Belgique est déjà moins, qu’il ne l’a été, entre les dents et grifes du Lion Britannique: on en a déjà bien limé et rogné à ce dernier: le temps viendra où on lui arrachera tout-à-fait la proie qu’il croyoit tenir.
      Je suis avec le dévouement le plus respectueux, Messieurs, Votre très humble & très obeissant serviteur.
      
       D
      
     